—Judgment, Supreme Court, New York County (Harold Roth wax, J.), rendered February 2, 1994, convicting defendant, after a jury trial, of murder in the second degree, robbery in the first degree and manslaughter in the second degree, and sentencing him to concurrent terms of 25 years to life, 121/a to 25 years, and 5 to 15 years, respectively, unanimously affirmed.
Defendant’s claim that the trial court erred when, after rejecting a partial verdict, it told the jury to resume deliberations without explicitly stating that such should be "upon the entire case” (CPL 310.70 [1] [b] [ii]), is unpreserved for appellate review, since defendant "failed to object when the instruction was given and this error does not fall within the narrow class of error which need not be preserved by timely objection” (People v Andujar, 228 AD2d 194). In any event, the instruction neither limited the jury’s discussions to the charges on which it had not reached a verdict nor precluded the jury from reconsidering the counts upon which it had already agreed (supra). We perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Rubin, Ross, Williams and Andrias, JJ.